Citation Nr: 1522027	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  10-40 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for discogenic low back pain and mechanical low back pain.

2.  Entitlement to an evaluation in excess of 30 percent for an eight to nine inch disfiguring diagonal scar, left and right side of forehead.

3.  Entitlement to an initial evaluation in excess of 10 percent for a tender scar of left forehead.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1969 to August 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In the August 2009 rating decision, the RO awarded service connection for a tender left forehead scar evaluated as 10 percent disabling, effective January 11, 2009, and continued the 10 percent evaluation for the discogenic low back pain and mechanical low back pain.  In a May 2010 rating decision, the RO increased the evaluation for the discogenic low back pain and mechanical low back pain to 40 percent, effective January 11, 2009, and increased the evaluation for the eight to nine inch disfiguring diagonal scar of the right and left forehead to 30 percent disabling, effective January 11, 2009.  The May 2010 rating decision noted the diagonal forehead scar should be considered in the evaluation for the disfiguring scar of the face.

The issue of entitlement to service connection for a lumbar spine rash has been raised by the record in an October 2010 VA Form 9 (substantive appeal), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of an evaluation in excess of 40 percent for discogenic low back pain and mechanical low back pain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  The Veteran's left forehead scar and diagonal scar of the left and right forehead are manifested by three characteristics of disfigurement.  

2.  The Veteran has two scars of the forehead that are tender to palpation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for a diagonal scar of the left and right forehead have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2104).

2.  The criteria for a disability rating in excess of 10 percent for unstable or painful scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist	

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by letters sent to the Veteran in January 2009, April 2009, and July 2009.  The claim was last adjudicated in November 2012. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and identified private treatment and the Veteran's lay statements.

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2014).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board initially notes that the criteria for rating scars under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, and 7805 were changed in October 2008.  73 Fed. Reg. 54708 -12 (Sept. 23, 2008) (effective from October 23, 2008).  The changes apply only to applications for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim in January 2009, the post-October 2008 criteria apply.   

Under Diagnostic Code 7800, a 30 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118 , Diagnostic Code 7800. 

A 50 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement.  38 C.F.R. § 4.118 , Diagnostic Code 7800. 

An 80 percent rating is warranted for scars with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800. 

Note (1) indicates the eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more centimeters) in length, (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part, (3) surface contour of scar elevated or depressed on palpation, (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 square centimeters), (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), and (8) skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800 at Note (1) (2014).  Unretouched color photographs are to be taken into consideration when evaluating under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800 at Note (3) (2014).  Disabling effects other than disfigurement associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are to be separately evaluated under the appropriate diagnostic code(s) and combined under § 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7800. 
 at Note (4) ( 2014). 

Diagnostic Code 7804 provides a 10 percent disability rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  

An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118 at Note (1) ( 2014).  If one or more scars are both unstable and painful, an additional 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7800 at Note (2) ( 2014).  When applicable, scars evaluated under diagnostic codes 7800-02, or 7805 may also receive an evaluation under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7800 at Note (2) ( 2014). 

Diagnostic Code 7805 provides that any disabling effects of other scars (including linear scars), and other effects of scars rated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014). 

Increased Rating for Scars 

Service connection for the diagonal scars of the left and right forehead was granted in a December 1989 rating decision and a 10 percent rating was assigned from September 1989, pursuant to Diagnostic Code 7800.  A claim for an increased rating was received in January 2009.  An August 2009 rating decision granted a separate rating for a painful scar of the left forehead and assigned a 10 percent rating pursuant to Diagnostic Code 7804.  A May 2010 rating decision increased the rating for the diagonal scars of the left and right forehead to 30 percent disabling, effective January 11, 2009, based on characteristics of disfigurement caused by multiple scars under Diagnostic Code 7800.  

The Veteran had a July 2009 VA scar examination.  The examination report noted 2 well-healed scars on the forehead.  The first scar was on the right side of the forehead.  The Veteran identified this scar as from a laceration.  The scar was curvilinear in nature and diagonal in direction, going from the lateral aspect of the upper forehead to the inner aspect near the nose.  The scar had a length of 11.5 centimeters and 3 millimeters in width at its widest point.  There was tenderness to palpation along the entire length of the scar.  There was no evidence of skin breakdown.  The scar was superficial. There was no limitation of motion or limitation of function from the scar.  There was no inflammation, edema, or keloid formation.  There was no adherence to underlying tissue.  The surface contour was mildly elevated at a height of less than 1 millimeter.  There were no areas of abnormal texture.  The entire scar was mildly hyperpigmented along the entire length.  There were no areas of underlying soft tissue loss.  There were no areas of gross distortion or asymmetry of any of the paired features of the face.

The second scar was on the left side of the forehead.  The Veteran identified this as the scar from the tumor removal.  It was linear in nature and horizontal in direction.  The scar was 4.5 centimeters in length and 2 millimeters in width at its widest point.  There was tenderness to palpation along the entire length of the scar.  There was no evidence of skin breakdown.  The scar was superficial.  There were no limitations of motion or limitation of function from the scar.  There was no inflammation, edema, or keloid formation.  There was no adherence.  The surface contour was flat.  There were no areas of abnormal texture.  There were no areas of hypopigmentation or hyperpigmentation.  The color of the scar was the same as the normal areas of skin.  There were no areas of induration or inflexibility.  There were no areas of underlying soft tissue loss.  There was no gross asymmetry or gross distortion of any paired features of the face due to this scar.

The Veteran had a May 2010 VA scar examination.  The examiner noted 2 scars to the right forehead extending to the brow line of the right eye and across the bridge of the nose.  The examiner noted 1 scar of the mid forehead that was a residual from the removal of tumor from the Veteran's forehead.  The Veteran reported that this scar is tender to palpation along the entire length of the scar.  He denied any other symptoms from the scar.  The Veteran denied any history of skin breakdown or any other problems from the scar.  He was not in receipt of treatment for any scar since his discharge.  He denied that any scar caused any limitations in his normal daily home activities.  Physical examination revealed 3 well-healed scars on the forehead.  

The first scar was on the right side of the forehead.  The scar was curvilinear in nature and diagonal in direction going from the lateral aspect of the upper forehead to the inner aspect near the nose.  The scar had a length of 11.5 centimeters was 3 millimeters in width at its widest point.  There was no tenderness to palpation along the length of the scar.  There was no evidence of skin breakdown.  The scar was superficial.  There was no limitation of motion or limitation of function from the scar.  There was no inflammation, edema, or keloid formation.  There was no adherence to underlying tissue.  The surface contour was mildly elevated at a height of less than 1 millimeter.  There were no areas of abnormal texture.  The scar was mildly hyperpigmented along the entire length.  There were no areas of induration or inflexibility.  There were no areas of underlying soft tissue loss.  There were no areas of gross distortion or asymmetry of any of the paired features of the face. 

The second scar was a transverse scar to the bridge of the nose.  The scar had a length of 2 centimeters and was 2 millimeters in width at its widest point.  There was no tenderness to palpation along the length of the scar.  There was no evidence of skin breakdown.  The scar was superficial.  There was no limitation of motion or limitation of function from the scar.  There was no inflammation, edema, or keloid formation.  There was no adherence to underlying tissue.  The surface contour was mildly elevated at a height of less than 1 millimeter.  There were no areas of abnormal texture.  The scar was mildly hyperpigmented along the entire length.  There were no areas of induration or inflexibility.  There were no areas of underlying soft tissue loss.  There were no areas of gross distortion or asymmetry of any of the paired features of the face. 

The third scar was located on the left side of the forehead.  The Veteran identified this scar as from the tumor removal.  It was linear in nature and horizontal in direction.  The scar had a length of 4.5 centimeters and was 2 millimeters in width at its widest point.  There was no tenderness to palpation along the length of the scar.  There was no evidence of skin breakdown.  The scar was superficial.  There was no limitation of motion or limitation of function from the scar.  There was no inflammation, edema, or keloid formation.  There was no adherence to underlying tissue.  The surface contour was flat.  There were no areas of abnormal texture.  There were no areas of hypopigmentation or hyperpigmentation.  The color of the scar was the same as the normal areas of skin.  There were no areas of induration or inflexibility.  There were no areas of underlying soft tissue loss.  There were no gross asymmetry or gross distortion of any of the paired features of the dace due to this scar.  

With regard to the Veteran's service-connected diagonal scars of the left and right forehead, the Board finds that the criteria for a disability rating in excess of 30 percent under Diagnostic Code 7800 were not met during the appeal period.  There is evidence that the Veteran's scars were manifested by three of the eight characteristics of disfigurement: (1) a scar that was 5 or more inches in length, (2) scar at least one-quarter inch wide at widest part, and (3) surface contour of scar elevated or depressed on palpation.  A higher separate evaluation of 50 percent would require visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or four of five characteristics of disfigurement.   Such symptomatology is simply not shown by the evidence of record.  To the extent there is mild hyperpigmentation of any scar, such does not exceed six square inches (39 square centimeters).  Thus, the criteria for the next higher 50 percent rating under Diagnostic Code 7800 were not met during the appeal.   

With regard to the Veteran's painful scars, the Board finds that the criteria for a disability rating in excess of 10 percent under Diagnostic Code 7804 were not met during the appeal period.  There is evidence that two of the Veteran's scars were tender to palpation.  While, there is no evidence that any scar is painful, the Board finds that the tenderness to palpation of two scars is adequately contemplated by a 10 percent rating under the criteria for pain.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2014); 38 C.F.R. § 4.20 (analogous ratings).  In order to warrant a rating higher than 10 percent based on unstable or painful scars, there would have to be three or more stable or painful scars.  Such is not the case here. 

The rating criteria provide for the evaluation of disabling effects not provided for in diagnostic codes 7800 - 7804.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).  There is no suggestion, either lay or medical, of any additional disabling effects not addressed in the present evaluations. 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim for an increased disability rating in excess of 30 percent for left and right diagonal forehead scars and in excess of 10 percent for painful scars.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).

ORDER

A rating in excess of 30 percent for left and right diagonal forehead scars is denied.

A rating in excess of 10 percent for a left forehead scar due to tumor removal is denied.


REMAND

After having carefully considered the matter, and for the following reasons, the Board believes that the issue of entitlement to an increased rating for the discogenic low back pain and mechanical low back pain must be remanded for further development of the record.

In February 2013, the RO certified the appeal to the Board.  Following certification, the Veteran was afforded an August 2014 VA thoracolumbar spine examination report.  This evidence is directly related to the severity of the Veteran's lumbar spine disability and includes range of motion measurements.  Consequently, this evidence is pertinent to the issue on appeal.  This evidence was not previously associated with the Veteran's claims folder, it has not been considered by the AOJ, and no waiver of initial AOJ consideration is currently of record.  38 C.F.R. §§ 19.9, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

Review the additional evidence, including the evidence submitted after certification to the Board, and readjudicate the claim.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


